                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID BRANDON,                                   :
                                                 :
                              Plaintiff,         :          CIVIL ACTION NO. 18-5643
                                                 :
       v.                                        :
                                                 :
CARISSA TILLITSON,                               :
                                                 :
                              Defendant.         :

                                            ORDER

       AND NOW, this 9th day of January, 2019, after considering the application for leave to

proceed in forma pauperis, complaint, and prisoner trust fund account statement filed by the pro

se plaintiff, David Brandon (“Brandon”) (Doc. Nos. 1, 2, 4); and for the reasons set forth in the

separately filed memorandum opinion, it is hereby ORDERED as follows:

       1.      The application for leave to proceed in forma pauperis (Doc. No. 1) is GRANTED

and Brandon has leave to proceed in forma pauperis;

       2.      Brandon, #18008211, shall pay the full filing fee of $350.00 in installments,

pursuant to 28 U.S.C. § 1915(b). Based on the financial information provided by Brandon, he is

not assessed an initial partial filing fee. In each month when the amount in Brandon’s inmate trust

fund account exceeds $10.00, the warden or other appropriate official at the George W. Hill

Correctional Facility or at any other prison at which Brandon may be incarcerated shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Brandon’s inmate trust fund account until the fees are paid. Each payment shall reference the

docket number for this case, Civil Action No. 18-5643;

       3.      The complaint (Doc. No. 2) is DEEMED filed;
       4.      The complaint (Doc. No. 2) is DISMISSED as follows: (a) Brandon’s claims

against the Delaware County Adult Probation and Parole Department (“DCAPPD”), as well as his

claim that Carissa Tillitson (“Tillitson”) provided false testimony in court, are DISMISSED

WITH PREJUDICE; (b) Brandon’s claims challenging completed probation revocation

proceedings, which are barred by Heck v. Humphrey, 512 U.S. 477 (1994), are DISMISSED

WITHOUT PREJUDICE to his right to pursue them in a new lawsuit only if he is successful in

challenging those proceedings in state court or federal habeas proceedings; and (c) to the extent

that Brandon is asserting any claims against Tillitson and her supervisor are not barred by either

witness immunity or Heck, the claims are DISMISSED WITHOUT PREJUDICE to his right to

file an amended complaint, as set forth below;

       5.      Brandon has leave to file an amended complaint regarding any claims that he may

wish to pursue against Tillitson and her supervisor, to the extent absolute witness immunity or

Heck do not bar the claims. Any amended complaint must name all the defendants in the caption

and must clearly explain how the defendants were involved in violating Brandon’s rights. Any

amended complaint shall not pursue claims against the DCAPPD, or claims that Heck or absolute

witness immunity barred. Upon the filing of an amended complaint, the Clerk of Court shall not

make service until so ordered by the court;

       6.      The Clerk of Court is DIRECTED to send Brandon a copy of this court’s form

complaint to be used by a prisoner filing a civil rights action under 42 U.S.C. § 1983. The Clerk

of Court shall write the civil action number of this case on the form; and




                                                 2
       7.      If Brandon fails to file an amended complaint, the court may dismiss his case

without prejudice for failure to prosecute without further notice.


                                                      BY THE COURT:



                                                      /s/ Edward G. Smith____
                                                      EDWARD G. SMITH, J.




                                                 3
